Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

For claim 1, line 9 recites “in response to receiving configuration changes from the management node, by one or more processors, the configuration changes indicating changes of the configurations in the computing node after a migration”, which does not clearly convey a step to conduct. It is not clear what to perform in response to receiving the configuration changes. For the rest of the action, it is taken that the updating step is performed in response to receiving the configuration changes from the management node. 
For claim 8, line 13 recites “in response to receiving configuration changes from the management node, by one or more processors, the configuration changes indicating changes of the configurations in the computing node after a migration”, which does not clearly convey a step to conduct. It is not clear what to perform in response to receiving the configuration changes. For the rest of the action, it is taken that the updating step is performed in response to receiving the configuration changes from the management node. 

For claim 15, line 11 recites “in response to receiving configuration changes from the management node, by one or more processors, the configuration changes indicating changes of the configurations in the computing node after a migration”, which does not clearly convey a step to conduct. It is not clear what to perform in response to receiving the configuration changes. For the rest of the action, it is taken that the updating step is performed in response to receiving the configuration changes from the management node. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Patent Application Publication 2014/0129819) in view of Sevak (US 20100095105), further in view of Mouravyov et al (US Patent Application Publication 2012/0151040)

For claim 1, Huang teaches the following limitations: A computer-implemented method (Fig 1 – Fig 12), comprising: receiving, by one or more processors, at a computing node (4 in Fig 1 comprises nodes) a network booting program  ([0030]) from a management node (boot server 1 is part of a management node; management node comprises 1, 2 and 3 in Fig 3) for a cluster ([0002] mention that the system is a cluster system), the cluster including at least one computing node (Fig 1 shows that 4 has plural nodes); booting, by one or more processors, ([0030]-[0032] mention about host booting) an operating system in a memory of the computing node with the received network booting program ([0036] mentions that host downloads golden image; [0031] mentions that golden image comprises operating system; thus host downloads and stores OS); executing an agent in the computing mode that collects and sends information to a controller ([0041] mentions that host operating status such as CPU usage, temperature humidity is monitored and sent to management server 2 and later saved into storage 3); receiving, by one or more processors, configuration changes from the management node ([0011] and [0039] mention that management server can re-configure the host role), the configuration changes indicating changes of the configurations in the computing node ([0039] mention about changing role of host by the administrator via new profile) after a migration ([0053]-[0054] and [0066] mention about 200 (i.e., 2) to generate, delete or move virtual host via storage pool 7; therefore, virtual host can be migrated and after that, administrator can change role); and updating, by one or more processors, configurations in a local storage of the computing node according to the received configuration changes (profile 302 record the content of the role [0037] and Fig 3 shows that profile is stored in storage pool 3). 

Huang teaches boot server and management server in Fig 3, but does not explicitly mention that these servers comprise one management node. Sevak teaches a system where boot sever and management server are integrated into one server ([0029]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Huang and Sevak so that one management node performs the booting and configuration update. That way, the system is simplified and require less resource. 

Huang, in view of Sevak does not explicitly mention the limitations:
executing a migration agent in the operating system in the memory of the computing node, wherein the migration agent collects and sends inventory information to a migration controller together with a request for configuration changes 

Mouravyou et al teach the following limitations -
executing a migration agent in the operating system in the memory of the computing node (Fig 4; 412 executes OS 428 and OS agent 434; [0016]; the agent is a migration agent because virtual machine can be moved from one server to another server [0026]), wherein the migration agent collects and sends inventory information to a migration controller ([0017])  together with a request for configuration changes ( [0024]-[0026] mention about SNMP request and configuration changes such as IP address changes; the SNMP sent from 412 to 322 includes configuration changes)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include the teachings of Mouravyov into Huang, in view of Sevak so that inventory information and a request for configuration is sent to the management node. Huang teaches that the host connects to management server for registering ([0036] and [0046]) and to receive the deployment from the server 2. In Mouravyov, VMs can be moved from one server to another server ([0026]). Although Huang does not explicitly mention about sending request for configuration request to management server, registration implicitly includes the request for reconfiguration when needed, such as host 4 is damaged ([0040]) or host 4 fails ([0066]). Anytime host can be reconfigured by the administrator based on host fail/damage/change, which requires host to request a change to the management server ([0039]-[0041]). The host can send the inventory information in a similar way the status information is sent to the management server together with a request to change the configuration whenever necessary. Based on the request, the management server can provide the administrator the reconfiguration of host role as explained in ([0064]-[0066]; Huang). 

For claim 2, Huang teaches mounting of the local storage pool 3 ([0033]), the received configuration from the administrator of management server is profile 302 ([0037]) and storing the profile 302 to pool 3 (Fig 3). Huang further shows that configuration changes are injected from memory of the host to local storage in Fig 12, as host 4 connects to management server 2 and storage pool 3. Therefore, the configuration changes are obtained by host and then stored to system pool 3. 

For claim 3, Huang [0066] mentions that a host fails. [0041] mentions monitoring. Thus, the system health is checked. 

For claim 4, [0012], [0035], [0040] and [0066] Huang mention about restoration of host 4 by using the profile 302 from the system storage pool sent from management server. Thus, the health check is performed by using the configurations 302 from the local storage pool 3 according to received configuration changes from management server. 
 
For claim 5, [0012], [0035], [0040] and [0066] Huang mention about restoration of host 4 by using the profile 302 from the system storage pool sent from management server by the administrator. [0041] mentions about monitoring operating status of host by the management server 2. Therefore, when host fails or damaged, the administrator can repeatedly send reconfiguration of the host node by changing profile 302 and storing in the pool 3 to effect the new configuration. 

For claim 6, [0034], Huang mentions that host 4 connects to root file system [0045]-[0046] mention that the connection to system storage pool 3 is part of booting. The root file system is an operating system to operate the host. [0041] mention that monitoring operating status of the host including temperature monitoring, which is an indication of normal functioning of the host. Thus a live health check is performed. 
For claim 7, Huang, [0030] mention about netboot policy including PXE. Thus, the netboot policy provides initial boot file and PXE files. 

For claim 8, Huang teaches the following limitations: A computer system comprising (Fig 1 – Fig 3)  one or more processors; memory coupled to the one or more processors ([0006]-[0007]; the procedures are implemented by servers; thus one or more processors and memory exists to implement the actions) and a set of program instructions stored in the memory and executed by the one or more processors in order to perform the actions of (Fig 1 – Fig 12 provides the procedures that are implemented by servers; thus the corresponding program instructions are stored), comprising: receiving at a computing node (4 in Fig 1 comprises nodes) a network booting program  ([0030]) from a management node (boot server 1 is part of a management node; management node comprises 1, 2 and 3 in Fig 3) for a cluster ([0002] mention that the system is a cluster system), the cluster including at least one computing node (Fig 1 shows that 4 has plural nodes); booting, ([0030]-[0032] mention about host booting) an operating system in a memory of the computing node with the received network booting program ([0036] mentions that host downloads golden image; [0031] mentions that golden image comprises operating system; thus host downloads and stores OS); receiving configuration changes from the management node ([0011] and [0039] mention that management server can re-configure the host role), the configuration changes indicating changes of the configurations in the computing node ([0039] mention about changing role of host by the administrator via new profile) after a migration ([0053]-[0054] and [0066] mention about 200 (i.e., 2) to generate, delete or move virtual host via storage pool 7; therefore, virtual host can be migrated and after that, administrator can change role); and updating configurations in a local storage of the computing node according to the received configuration changes (profile 302 record the content of the role [0037] and Fig 3 shows that profile is stored in storage pool 3). 

Huang teaches boot server and management server in Fig 3, but does not explicitly mention that these servers comprise one management node. Sevak teaches a system where boot sever and management server are integrated into one server ([0029]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Huang and Sevak so that one management node performs the booting and configuration update. That way, the system is simplified and require less resource. 

Huang, in view of Sevak does not explicitly mention the limitations:
executing a migration agent in the operating system in the memory of the computing node, wherein the migration agent collects and sends inventory information to a migration controller together with a request for configuration changes 

Mouravyou et al teach the following limitations -
executing a migration agent in the operating system in the memory of the computing node (Fig 4; 412 executes OS 428 and OS agent 434; [0016]; the agent is a migration agent because virtual machine can be moved from one server to another server [0026]), wherein the migration agent collects and sends inventory information to a migration controller ([0017])  together with a request for configuration changes ( [0024]-[0026 mention about SNMP request and configuration changes such as IP address changes; the SNMP sent from 412 to 322 includes configuration changes)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include the teachings of Mouravyov into Huang, in view of Sevak so that inventory information and a request for configuration is sent to the management node. Huang teaches that the host connects to management server for registering ([0036] and [0046]) and to receive the deployment from the server 2. In Mouravyov, VMs can be moved from one server to another server ([0026]). Although Huang does not explicitly mention about sending request for configuration request to management server, registration implicitly includes the request for reconfiguration when needed, such as host 4 is damaged ([0040]) or host 4 fails ([0066]). Anytime host can be reconfigured by the administrator based on host fail/damage/change, which requires host to request a change to the management server ([0039]-[0041]). The host can send the inventory information in a similar way the status information is sent to the management server together with a request to change the configuration whenever necessary. Based on the request, the management server can provide the administrator the reconfiguration of host role as explained in ([0064]-[0066]; Huang). 
For claim 9, Huang teaches mounting of the local storage pool 3 ([0033]), the received configuration from the administrator of management server is profile 302 ([0037]) and storing the profile 302 to pool 3 (Fig 3). Huang further shows that configuration changes are injected from memory of the host to local storage in Fig 12, as host 4 connects to management server 2 and storage pool 3. Therefore, the configuration changes are obtained by host and then stored to system pool 3. 

For claim 10, Huang [0066] mentions that a host fails. [0041] mentions monitoring. Thus, the system health is checked. 

For claim 11, Huang [0012], [0035], [0040] and [0066] mention about restoration of host 4 by using the profile 302 from the system storage pool sent from management server. Thus, the health check is performed by using the configurations 302 from the local storage pool 3 according to received configuration changes from management server. 
 
For claim 12, [Huang 0012], [0035], [0040] and [0066] mention about restoration of host 4 by using the profile 302 from the system storage pool sent from management server by the administrator. [0041] mentions about monitoring operating status of host by the management server 2. Therefore, when host fails or damaged, the administrator can repeatedly send reconfiguration of the host node by changing profile 302 and storing in the pool 3 to effect the new configuration. 

For claim 13, [0034], Huang mentions that host 4 connects to root file system [0045]-[0046] mention that the connection to system storage pool 3 is part of booting. The root file system is an operating system to operate the host. [0041] mention that monitoring operating status of the host including temperature monitoring, which is an indication of normal functioning of the host. Thus a live health check is performed.
 
For claim 14, Huang, [0030] mention about netboot policy including PXE. Thus, the netboot policy provides initial boot file and PXE files. 


For claim 15, Huang teaches the following limitations: A computer program product comprising a computer readable storage medium having program instructions being executable by a device ([0006]-[0007]; the procedures are implemented by servers; thus one or more processors and memory exists to implement the actions; Fig 1 – Fig 12 provides the procedures that are implemented by servers; thus the corresponding program instructions are stored) to perform a method comprising: receiving at a computing node (4 in Fig 1 comprises nodes) a network booting program  ([0030]) from a management node (boot server 1 is part of a management node; management node comprises 1, 2 and 3 in Fig 3) for a cluster ([0002] mention that the system is a cluster system), the cluster including at least one computing node (Fig 1 shows that 4 has plural nodes); booting ([0030]-[0032] mention about host booting) an operating system in a memory of the computing node with the received network booting program ([0036] mentions that host downloads golden image; [0031] mentions that golden image comprises operating system; thus host downloads and stores OS); receiving configuration changes from the management node ([0011] and [0039] mention that management server can re-configure the host role), the configuration changes indicating changes of the configurations in the computing node ([0039] mention about changing role of host by the administrator via new profile) after a migration ([0053]-[0054] and [0066] mention about 200 (i.e., 2) to generate, delete or move virtual host via storage pool 7; therefore, virtual host can be migrated and after that, administrator can change role); and updating configurations in a local storage of the computing node according to the received configuration changes (profile 302 record the content of the role [0037] and Fig 3 shows that profile is stored in storage pool 3). 
Huang teaches boot server and management server in Fig 3, but does not explicitly mention that these servers comprise one management node. Sevak teaches a system where boot sever and management server are integrated into one server ([0029]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Huang and Sevak so that one management node performs the booting and configuration update. That way, the system is simplified and require less resource. 

Huang, in view of Sevak does not explicitly mention the limitations:
executing a migration agent in the operating system in the memory of the computing node, wherein the migration agent collects and sends inventory information to a migration controller together with a request for configuration changes 

Mouravyou et al teach the following limitations -
executing a migration agent in the operating system in the memory of the computing node (Fig 4; 412 executes OS 428 and OS agent 434; [0016]; the agent is a migration agent because virtual machine can be moved from one server to another server [0026]), wherein the migration agent collects and sends inventory information to a migration controller ([0017])  together with a request for configuration changes ( [0024]-[0026 mention about SNMP request and configuration changes such as IP address changes; the SNMP sent from 412 to 322 includes configuration changes)

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include the teachings of Mouravyov into Huang, in view of Sevak so that inventory information and a request for configuration is sent to the management node. Huang teaches that the host connects to management server for registering ([0036] and [0046]) and to receive the deployment from the server 2. In Mouravyov, VMs can be moved from one server to another server ([0026]). Although Huang does not explicitly mention about sending request for configuration request to management server, registration implicitly includes the request for reconfiguration when needed, such as host 4 is damaged ([0040]) or host 4 fails ([0066]). Anytime host can be reconfigured by the administrator based on host fail/damage/change, which requires host to request a change to the management server ([0039]-[0041]). The host can send the inventory information in a similar way the status information is sent to the management server together with a request to change the configuration whenever necessary. Based on the request, the management server can provide the administrator the reconfiguration of host role as explained in ([0064]-[0066]; Huang). 

For claim 16, Huang teaches mounting of the local storage pool 3 ([0033]), the received configuration from the administrator of management server is profile 302 ([0037]) and storing the profile 302 to pool 3 (Fig 3). Huang further shows that configuration changes are injected from memory of the host to local storage in Fig 12, as host 4 connects to management server 2 and storage pool 3. Therefore, the configuration changes are obtained by host and then stored to system pool 3. 

For claim 17, Huang [0066] mentions that a host fails. [0041] mentions monitoring. Thus, the system health is checked. 

For claim 18, Huang, [0012], [0035], [0040] and [0066] mention about restoration of host 4 by using the profile 302 from the system storage pool sent from management server. Thus, the health check is performed by using the configurations 302 from the local storage pool 3 according to received configuration changes from management server. 

For claim 19, [0034], Huang mentions that host 4 connects to root file system [0045]-[0046] mention that the connection to system storage pool 3 is part of booting. The root file system is an operating system to operate the host. [0041] mention that monitoring operating status of the host including temperature monitoring, which is an indication of normal functioning of the host. Thus a live health check is performed. 

For claim 20, Huang, [0030] mention about netboot policy including PXE. Thus, the netboot policy provides initial boot file and PXE files.  

Response to Arguments
Applicant’s arguments have been considered but are moot of the new ground of rejection.  However Examiner is clarifying the teaching of references for further clarification. 

Applicant argues that host does not boot from an OS in the memory because Huang install image external to host. 

Examiner disagrees. Huang, [0036], [0043], [0046] and [0063] mention how host downloads the golden image in response to network booting program. Claim does not require any particular way of downloading the OS. 

Applicant further argues that Huang does not teach collecting configuration inventory and send to migration controller in order to receive the configuration changes. 

Examiner agrees that Huang does not explicitly mention about inventory. However Huang sends the status information from host to server, which is further used to get correct role ([0041], Huang). Examiner further cited Mouravyov that teaches collecting inventory and sending to management server. Therefore, with the combined teachings, the collection of inventory, sending that to management node and receiving configuration changes is obvious over cited art. 

Below is the Examiner suggested allowable subject matter, which can be appended to claim 1 after “executing a migration agent” step: 

wherein the configuration changes indicate a cluster configuration change based on the inventory information, the cluster configuration change is based on an expected migration of the cluster from a source computing environment to a target computing environment 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186